Title: From Thomas Jefferson to Francis Eppes, 6 April 1825
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Monto
Apr.
The difficulty with which I write, my aversion to it, and the satiating dose  which is forced upon me by an overwhelming correspondence have occasioned me to be thus late in acknoleging the rect of your letter of Feb. 24. I was glad to learn the damage to your house by the fire was less considerable than I had supposed. John Heming and his two aids have been engaged in covering this house with tin which is not yet finished. they shall repair to your assistance as soon as I can accompany them, which shall be as soon as the roads become practicable. I would rather you should do nothing more than shelter by slabs or other temporary covering the uncovered parts of the house,  any want of sawing which you can foresee had better be obtained while Captn Martin’s sawmill has water for the terras, joists of the length and breadth of the former will be needed, but they may be 3.I. thick only as we can make the gutters in a different way which will for ever  protect the joists from decay. pine would be the best timber—heart poplar will do, oak is too springy. I will desire Colo Peyton to send up tin for covering the dwelling house.I will bring with me a plat of the land as you desire; but mr Yancey knows so well the line between Cobb and myself, that I am sure he can point it out. so also can the surveyor who run the lines.—the Catalogue of our library is not printed. mr Hilliard is now here and has brought on a collection of about 1000.D., worth of books. but chiefly of those called for by the schools. he  will be able in abt 3. months to furnish us with 30. copies of Thomas’s Co. Lit. and his selling price will be 35.D. your copy with all costs of importation cost me 30.91 and at that price I charged it to your father. if you prefer it’s value in other books I would allow you  the price which Hilliard will furnish it at, 35.D. but could you not sell it for more  in your nbhood? in this do as  best suits you. it would be indifft to me to take your copy or one of Hilliard’s. ever and affectionately your’sTh:J.